Citation Nr: 1449889	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for trochanter bursitis of the left hip.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, (RO). 

In April 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

In September 2011, the Board remanded this claim for additional development.  For the reasons that follow, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 Written Brief Presentation, the Veteran's representative asserts that the evidence is "stale" with respect to the left hip issue because the last VA examination was conducted in October 2011.  The Board notes that the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, this reason, alone, is insufficient to warrant a remand. 

However, since the October 2011 VA examination, the Board notes the Veteran received additional treatment for this disability, as evidenced in VA treatment records dated through June 2012.  These VA treatment records show additional complaints and treatment associated with this disability.  In fact, the Veteran has been receiving fairly consistent treatment, including injections, throughout the course of this appeal.  Therefore, since she has consistently been receiving treatment for this disability, it is likely there are relevant, unassociated records dated since June 2012 which must be obtained prior to adjudication of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent VA outpatient treatment reports dated after June 2012.  

2.  Then, after undertaking any additional development as may become indicated by any additional records obtained, including examining the Veteran, re-adjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



